DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed August 12, 2021.
Response to Arguments
In view of Applicant’s amendments to independent claims 1 and 6 to include the allowable subject matter of now-cancelled claim 9, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action dated May 12, 2021, pages 4-11, are withdrawn.
Allowable Subject Matter
Claims 1-6 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus, including “a storage unit configured to store a plurality of movie files in association with each message information, where the plurality of movie files corresponds to a plurality of processes for maintenance event resolution, and store identification information for identifying one maintenance event in association with a combination of a plurality of movie files.”
 	Claims 2-5 and 10-17 depend from claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS D LEE/Primary Examiner, Art Unit 2677